— Appeal by the defendant from a judgment of the County Court, Westchester County (Leggett, J.), rendered August 31, 1979, convicting him of attempted robbery in the first degree, burglary in the second degree, and unlawful imprisonment in the first degree (three counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
Viewing the evidence in a light most favorable to the People, we find that the prosecution met its burden of proving, beyond a reasonable doubt, that the defendant masterminded the crimes for which he stands convicted (see, People v Kennedy, 47 NY2d 196). The statements made by the defendant to an undercover detective constituted an admission of his guilt (see, People v Lipsky, 57 NY2d 560; People v Cuozzo, 292 NY 85). The requirement of CPL 60.50 that additional proof establish that the offenses charged were committed, was more than adequately satisfied by the testimony of Brooks and Mitchell, who were confronted by the robbers and bound by them. Moreover, there was evidence that the defendant viewed the site of the crime prior to its commission, and that the defendant was observed at the house of his accomplices the night before it occurred. This testimony provided a nexus between the defendant and his accomplices. As to the accomplices, the evidence of guilt was overwhelming. We find that the jury verdict as to each of the counts was supported by the evidence.
The other contentions raised by the defendant have been examined and found to be meritless. Mangano, J. P., Gibbons, Thompson and Niehoff, JJ., concur.